889 F.2d 1084Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gerson U. KANDJII, Plaintiff-Appellant,v.Robert TOBASH, Sgt., individually, and in his officialcapacity, Anthony Cuculis, individually, and inhis official capacity, Defendants-Appellees,andJames Helmcamp, Lt., in his official capacity; WilliamGossard, in his official capacity as Assistant Warden of theMaryland Reception, Diagnostic, and Classification Centerand;  Joseph Wilson, in his official capacity as Chief ofSecurity at the Maryland Reception, Diagnostic, andClassification Center and;  Lewis Ryan, in his officialcapacity as Classification Counselor at the MarylandReception, Diagnostic, and Classification Center and, MarvinN. Robbins, in his official capacity as Executive Directorof the Inmate Grievance Commission;  Merry Coplin, in herofficial capacity as Warden of the Maryland Reception,Diagnostic, and Classification Center, Defendants.Gerson U. KANDJII, Plaintiff-Appellantv.Robert TOBASH, Sgt., individually, and in his officialcapacity, Anthony Cuculis, individually, and inhis official capacity, Defendants-Appellees,andJames Helmcamp, Lt., individually, and in his officialcapacity, William Gossard, in his official capacity asAssistant Warden of the Maryland Reception, Diagnostic, andClassification Center and, Joseph Wilson, in his officialcapacity as Chief of Security at the Maryland Reception,Diagnostic, and Classification Center and, Lewis Ryan, inhis official capacity as Classification Counselor at theMaryland Reception, Diagnostic, and Classification Centerand, Marvin Robbins, in his official capacity as ExecutiveDirector of the Inmate Grievance Commission, Merry Coplin,in her official capacity as Warden of the MarylandReception, Diagnostic, and Classification Center, Defendants.
Nos. 88-2950, 89-2659.
United States Court of Appeals, Fourth Circuit.
Submitted July 31, 1989.Decided Nov. 8, 1989.

Gerson U. Kandjii, appellant pro se.
John Joseph Curran, Jr., Attorney General, Ronald Mark Levitan, Office of the Attorney General of Maryland, for appellees.
Before K.K. HALL, PHILLIPS, and WILKINSON, Circuit Judges.
PER CURIAM:


1
In No. 88-2950, Gerson U. Kandjii appeals from the magistrate's order denying relief under 42 U.S.C. Sec. 1983 and 42 U.S.C. Sec. 1985(3).  Our review of the record and the magistrate's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate.  Kandjii v. Tobash, C/A No. 85-4007-S (D.Md. Oct. 7, 1988).


2
In No. 89-2659, Gerson U. Kandjii appeals from the magistrate's order awarding attorney's fees to defendants pursuant to 42 U.S.C. Sec. 1988.  Our review of the record and the magistrate's opinion discloses that there was no abuse of discretion and this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate.  Kandjii v. Tobash, C/A No. 85-4007-S (D.Md. Feb. 10, 1989).


3
The contentions raised by Kandjii in his "motion to submit new documents" do not affect the Court's disposition of this appeal.  Kandjii's motions for appointment of counsel and for transfer to the Second Circuit are denied.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
AFFIRMED.